  Case 19-30954       Doc 28     Filed 10/02/20 Entered 10/02/20 13:27:16           Desc Main
                                   Document     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS

                                                    )
    In re:                                          )
                                                    )
             Henri D. LaFond                        )      Chapter 13
                                                    )      Case No. 19-30954-EDK
                                  Debtor(s)         )
                                                    )
                                                    )


                        ORDER CONFIRMING CHAPTER 13 PLAN

        The debtor(s) filed a Chapter 13 Plan (the “Plan”) on December 10, 2019. The debtor(s)
filed a Certificate of Service on December 10, 2019 reflecting that the Plan was served on all
creditors and parties in interest. No objections to the confirmation of the Plan were filed, or all
objections were overruled by the Court or resolved by the parties. Upon consideration of the
foregoing, the Court hereby orders the following:

       1.      The Plan is confirmed. The term of the Plan is 60 months.

       2.      The Debtor shall commence plan payments on February 15, 2020 as follows:

               $885.00 per month for 60 months




       3.     Payments shall be made electronically through TFS/ePay or by Money Order or
Bank Treasurer’s check (personal checks will not be accepted) and made payable to and
forwarded to:

                          Denise M. Pappalardo, Chapter 13 Trustee
                                       P.O. Box 16607
                                    Worcester, MA 01601

        4.      The effective date of confirmation of the Plan is February 15, 2020. The
disbursements to be made by the Chapter 13 Trustee pursuant to the confirmed plan are set forth
on the attached summary which is incorporated by reference. Interested parties should consult
the Plan for treatment of their particular claims and other significant provisions of the Plan.
  Case 19-30954        Doc 28     Filed 10/02/20 Entered 10/02/20 13:27:16              Desc Main
                                    Document     Page 2 of 3




        5.      Unless the Court orders otherwise, all property of the estate as defined in 11
U.S.C.§§ 541 and 1306, including, but not limited to, any appreciation in the value of real
property owned by the debtor(s) as of the commencement of the case, shall remain property of
the estate during the term of the plan and shall vest in the debtor(s) as set forth in Section 9 of the
Summary. All property of the estate shall remain within the exclusive jurisdiction of the
bankruptcy court. The debtor(s) shall not transfer, sell or otherwise alienate property of the estate
other than in accordance with the confirmed plan or other order of the Court. The debtor(s) shall
be responsible for preserving and protecting property of the estate.

       6.The debtor(s) shall promptly inform the Trustee of any material increase in income
and/or any acquisition of assets during the term of the case. The Trustee may move to modify the
Plan pursuant to 11 U.S.C. §1329 if it is determined that any change in income or assets may be
available to increase the dividend to creditors. The foregoing is in addition to any obligation of
the debtor(s) to file amended schedules in the event of any such increase.



Date: 10/2/2020                                        ______________________________
                                                       United States Bankruptcy Judge
  Case 19-30954       Doc 28      Filed 10/02/20 Entered 10/02/20 13:27:16            Desc Main
                                    Document     Page 3 of 3




            SUMMARY OF DISBURSEMENTS TO BE MADE UNDER THE PLAN


        1.     Unmodified Secured Claims
        Home Point Financial Corp. (the “Mortgagee”) is retaining its lien on the property located
at 129 Edgewood Avenue, Chicopee, MA. The debtor shall continue to make regular monthly
payments in accordance with the contract with the Mortgagee. The Mortgagee will be paid its
pre-petition arrearage in the sum of $44,584.95 over 60 months at the sum of $743.09 each
month.

       2.   Modified Secured Claims
       None

       3.   Liens Avoided under Sec. 522(f)
       None

       4.   Surrender of Collateral
       None

       5.      Priority Claims
         Creditor                                             Claim               Term
         None

       6.      Administrative Claims
         Creditor                                             Claim               Term
         Eric D. Kornblum, Esq,                             $1,700.00           12 months

       7.     Unsecured Claims
       The Plan provides for an estimated 4.4118% dividend payment to unsecured creditors in
the amount of $34,000.00.

       8.   Executory Contracts
       None

        9.      Vesting of Property of the Estate
        If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon
the entry of the discharge. If the debtor(s) does not receive a discharge, property of the estate
will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee’s Final Report and
Account and the closing of the case or (ii) dismissal of the case.

       10.   Nonstandard Provisions
       The nonstandard provisions of Part 8 of the Plan are incorporated herein.
       See, Modification of Plan filed herewith.
